NUMBER 13-20-00480-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

JAVIER JASSO SALAZAR JR.,                                                  Appellant,

                                             v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                                        ORDER
               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       Before the Court is appellant's motion for pro se access to the appellate record.

On March 22, 2021, appellant's counsel filed an Anders brief, and appellant has been

unable to examine the record in order to file a pro se brief.

       We GRANT appellant’s motion, and it is hereby ORDERED the trial court ensure
that appellant has the opportunity to fully examine the appellate record on or before fifteen

(15) days from the date this order issues, and it is FURTHER ORDERED that the trial

court notify this Court as to the date upon which the appellate record was made available

to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
5th day of May, 2021.




                                              2